Citation Nr: 9913544	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  94-41 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the original amount of $18,069.24.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from September 1968 to 
January 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Committee on Waivers 
and Compromises (the Committee) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), issued in November 1992, that denied the above-noted 
claim.  The Committee found that the veteran's actions 
leading to the default constituted bad faith, thereby 
precluding further consideration of waiver of recovery of the 
debt under the principle of equity and good conscience.

The case was previously before the Board in July 1996, when 
it was determined that there was no bad faith on the part of 
the veteran and remanded for further development and 
adjudication.  The RO was specifically instructed to request 
from the VA Regional Counsel an opinion concerning the 
validity of the indebtedness.  Although a Regional Counsel 
opinion was provided in October 1997, the issue of validity 
of the indebtedness was not formally adjudicated.  
Furthermore, in the Regional Counsel opinion, it was noted, 
on page 3, that a determination of whether reasonable efforts 
were made to provide notice of the foreclosure is one to be 
made by the Loan Guaranty Officer.  Certain guidelines and 
considerations were addressed by the Regional Counsel.  The 
RO should take whatever additional action is indicated by the 
Regional Counsel opinion, to include obtaining a 
determination from the appropriate official as to whether 
reasonable efforts were made to provide notice of the 
foreclosure.  Thereafter, the RO is to adjudicate the 
validity issue and notify the veteran of her appellate rights 
as to this issue.  

Accordingly, as the veteran has challenged the validity of 
the loan guaranty indebtedness, further review of her waiver 
claim by the Board at this time must be deferred pending 
formal adjudication of this issue.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  A debtor may dispute the amount 
or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  38 C.F.R. § 1.911(c)(1) (1998); see also VAOPGCPREC 6-
98 (April 24, 1998).  On this point, the General Counsel 
stated the following in VAOPGCPREC 6-98:

From our reading of the Schaper decision, 
we believe it is clear that, when a 
veteran both challenges the validity of 
the debt and requests waiver, the [RO] 
must fully review the file and any 
material the veteran submits, and make 
appropriate written findings with regard 
to the validity of the debt.  If the [RO] 
concludes that the debt is validly 
established, then the waiver request 
should be referred to the [Committee].  
Assuming the debt is not fully waived, 
the veteran must be advised of the 
decision on both issues; i.e., debt 
validity and waiver, and informed of his 
or her right to appeal.  If the veteran 
files a Notice of Disagreement, the 
Statement of the Case must fully discuss 
both the validity of the debt and the 
reasons for not waiving the debt.  If the 
veteran appeals both issues, the [Board] 
should fully consider and decide both 
questions.  If the [Board] upholds the 
[RO], the veteran may then seek judicial 
review of either or both issues.

Id. at paragraph 8.

In this case, it is clear that the veteran has filed a claim 
as to both of these issues simultaneously, and based on the 
Board's review of the file, she should be provided the 
opportunity to add the validity/creation issue to her appeal.

As the case must be remanded for the foregoing reason, the 
veteran should also be provided another opportunity to submit 
an updated financial status report.

Accordingly, while the Board sincerely regrets the delay, the 
case must be remanded to the RO for the following:

1.  Request that the veteran submit an 
updated financial status report, with any 
additional supporting documentation 
regarding current income and expenses, 
including but not limited to, state and 
federal tax returns and copies of the 
actual orders concerning spousal and 
child support obligations.  With respect 
to this development inquiry, reasonable 
efforts to document the action taken 
should be made.  Also, any lack of 
response or failure to cooperate should 
be clearly documented in the record.

2.  Formally adjudicate the issue of the 
validity of the loan guaranty 
indebtedness, giving consideration to the 
Regional Counsel opinion and undertaking 
any such development as is required in 
respect of that opinion.  Supporting 
analysis and explanation concerning the 
propriety of the foreclosure sale notice 
procedures used by the mortgage holder as 
well as the related obligations of VA in 
effect at that time pertinent to the 
notice procedures must be provided.  
Notify the veteran of the determination 
and of her appellate rights, including 
the need to file a notice of disagreement 
and, following issuance of a statement of 
the case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this claim in 
conjunction with the current appeal.

3.  If the debt is found valid, 
readjudicate the waiver claim.  If the 
findings remain adverse to the veteran, 
she should be furnished a supplemental 
statement of the case which provides 
adequate notice of all actions taken by 
the agency of original jurisdiction 
subsequent to the issuance of the August 
1998 supplemental statement of the case.  
The veteran must then be afforded an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to accord due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

